DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, and species 1c, 2c, 3a, 4c, 5a and 6b, in the reply filed on 2/9/21 is acknowledged.  The traversal is on the ground(s) that:
(1) groups II and III should be rejoined since all claims are directed to a friction reducer.
Applicant’s argument is persuasive. Since Applicant has amended groups II and III to properly depend from group I, they are now considered further ingredients that comprise the friction reducer of Group I. Groups II and III are hereby rejoined for examination.
(2) regarding the species election, properties a-c of the friction reducer (3) are not mutually exclusive since they may have all three properties. 
This is not found persuasive because a separate search must be performed for each property, thus causing undue  burden. Having said that, if/when the examined claims are found to be in condition for allowance, all non-elected species can be examined for rejoinder.
Note, additionally, that for species (4), Applicant selected flowback water (claim 25), as opposed to brine (claim 17), and Applicant further selected ions (a) and (b) from species (5) and (6), respectively. However, species (5) and (6) are directed to cations and anions of the inorganic salts of non-elected claim 17, and are therefore considered non-elected since they depend from claim 17. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 2, 5, 8, 10, 11, 14, 15, 25 and 27 are presently pending.

Claim Objections
Claims 10 and 27 are objected to because of the following informalities:  
The claim should be amended to add the word “further” in that the friction reducer “further comprises” one or more of the claimed ingredients so as to clarify that these are further added to the ingredients already claimed in claim 1.
Claim 27 recites “used for carrying proppants from 20 mesh to 100 mesh”. It is assumed that Applicant means to claim that the 20-100 mesh pertains to the size range of the proppant. The language should be clarified.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the phrase "another gum" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "another"), thereby rendering the scope of the claim unascertainable.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 11, 14, 15, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over KLEY (US 5,220,938).
	Claims 1, 5 and 14: KLEY discloses (see entire document) a friction reducer comprising water, PHPA and guar gum (title, abstract, 2:56-3:11, claims 12-14) [as claimed].
The particle size of the PHPA is of 50 microns (2:68-3:1) [reading on the  claimed 150 microns or less].
KLEY discloses both low and high molecular weight PHPA, with an example of 12,000,000 (6:11-56) [meeting the claimed range of 300,000-30,000,000].
Claim 2: KLEY discloses 30 ppm of PHPA and a total of PHPA plus gum of 100-200 ppm (3:1-10) [therefore 70-170 ppm guar : 30 ppm PHPA, or 5.7: 1 – 1:0.4, reading on the claimed 5:1 – 1:0.01 with sufficient specificity and wherein the rejection applies to the overlapping range].
Claim 11: The friction reducer is crosslinkable (6:7-11).
Claim 15: The friction reducer is added in a concentration of 100 ppm [i.e. 0.1%]  based on the aqueous base (3:8-9) [reading on the claimed about 0.1% or less].
Claim 27: Since KLEY discloses the claimed friction reducer comprising guar gum and  PHPA, KLEY’s composition is inherently capable of the claimed intended use of carrying proppants sized at from 20 mesh to 100 mesh. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).

Claims 1, 2, 5, 8, 10, 11, 14, 15, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2009/0145607) in view of KLEY (US 5,220,938).
	KLEY’s disclosure is discussed above and is incorporated herein by reference.
	Claims 1, 5 and 14: LI discloses (see entire document) an aqueous fluid (abstract, [0008]) [as per claims 1 and 14] comprising guar gum and other gums, such as xantham gum ([0021], [0035]) [as per claims 1 and 5], and a partially hydrolyzed polyacrylamide ([0023], figures) [as per claim 1]. 
The PHPA has a MW of 500,000 – 20,000,000 (abstract, [0008]) [meeting the claimed 300,000 – 30,000,000 with sufficient specificity and where in the rejection applies to the overlapping range]. Specifically, Example 1 discloses a MW of 5,000,000 [thus meeting the claimed range].
The components are mixed on the surface before being pumped down the borehole ([0038]) [reading on the claimed gum and PHPA being blended in claim 1].
LI is silent regarding the particle size of the gum or PHPA. However, KLEY discloses that PHPA sized at 50 microns can be used as a friction reducer. It would have been obvious to one of ordinary skill in the art to have used KLEY’s PHPA sized at 50 microns in LI’s composition if one wants to ensure the advantage of the PHPA to act as a friction reducer and given that LI is silent regarding the particle size, thus implying to be open to any particle size and without a preferred embodiment.
Claim 1 contains a preamble limitation of intended use of the composition as a friction reducer. This limitation is given weight only to the extent that the composition disclosed by LI is capable of being used as such.  The disclosed composition is necessarily capable of the claimed use because the claimed composition is believed to be substantially identical to the composition disclosed by LI. Therefore, the preamble limitation is met by LI.  The burden is shifted to the applicant to provide convincing factual evidence to the contrary. In addition, LI’s composition is necessarily a friction reducer as evidenced by KLEY who discloses that the same composition comprising PHPA and gaur gum is indeed a friction reducer.
Claim 2: The guar is present in amounts of 0.1% by weight of the fluid (claim 6) and the polyacrylamide is present in amounts of 0.01 – 1% of the fluid (claim 9) [0.1 guar : 0.01 PHPA = 1.0:0.1, reading on the claimed range of 5:1 – 1:0.01]. Example 1 discloses a ratio of 0.54:0.06 or 1:0.01 [meeting the claimed range].
Claims 8 and 10: Additional polymers are added, such as copolymers of acrylamides, cellulose, etc. ([0008], [0023], [0035]).
	Claim 11: The composition is crosslinkable since it comprises the same gum and components as claimed, noting that case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990), and since LI discloses that a crosslinking agent is added to the fluid comprising the PHPA and gum (abstract, [0025]), which clearly suggests that the components must necessarily be crosslinkable.
Claim 15: The guar is present in amounts of 0.1% by weight of the fluid (claim 6) and the polyacrylamide is present in amounts of 0.01 – 1% of the fluid (claim 9) [wherein 0.1+0.01 = 0.11, which is deemed to read on the claimed about 0.1%].
Claim 25: LI does not explicitly teach to use flowback water as the aqueous fluid. However, LI discloses that enhancement during flowback of the fluid is seen due to the disclosed composition of the fluid, which facilitates cleanup ([0029]), thus showing that flowback water is valuable. In light of such disclosure, one of ordinary skill in the art would have been motivated to use flowback water as the aqueous fluid in LI’s disclosure. One of ordinary skill in the art would have also been motivated to use flowback water for economic, ecological and environmental reasons.
Claim 27: LI discloses proppants and that the proppants are carried by the treatment fluid ([0031]) [as claimed] and are sized at 20-100 mesh ([0031] [as claimed]. Moreover, since LI discloses the claimed composition comprising gum and  PHPA, LI’s composition is necessarily capable of the claimed intended use of carrying proppants sized at 20-100 mesh.

Claims 5, 8, 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KLEY (US 5,220,938) in view of LI (US 2009/0145607).
	KLEY’s and LI’s disclosures are discussed above and are incorporated herein by reference.
	Claims 5, 8 and 10: KLEY fails to teach an additional polymer, such as the claimed copolymer of acrylamides, and additional gums. However, LI discloses that PHPA and acrylamide copolymers are used interchangeably ([0023]) and that cellulose and other gums, such as xantham gum, can also be additionally added ([0035]). Accordingly, one of ordinary skill in the art would be motived to add an acrylamide copolymer, cellulose and other gums to KLEY’s composition as taught by LI for cumulative results with reasonable expectation of success.
Claim 25: KLEY fails to teach that the water is flowback water. However, it would have been obvious to one of ordinary skill in the art to have used KLEY’s friction reducer composition for an end-use such as disclosed by LI in oil recovery and have thus used flowback water as the aqueous fluid for economic, ecological and environmental reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765